Case 9:18-cr-80160-WPD Document 48 Entered on FLSD Docket 04/13/2021 Page 1 of 1



                            U N ITED STA TES DISTRICT COU RT
                            SOU TH ERN D ISTRICT OF FLORD A


                                           CA SE N O :18-80160-CR-D IM 1TROU LEA S



  UN ITED STA TES OF A M ERICA

                                                         CLERK 'S N OTICE
                                                         PLA CIN G D EFEN D AN TS IN
                                                         FU G ITIV E STA TU S
  R AU L G ORR IN BELISA RIO
  CA LU D IA PA TR ICIA D IA Z GU ILLEN
  ADRIAN JOSE VELAQUEZ FIGUEROA

                On Decem ber15,2020an Indictmentwasreturned forthe abovenam ed

  defendantts).This/Thesedefendantts)nothavingbeen arrestedand30dayshavingpassed,
  this/thesedefendantts)is/areherebytransferredtofugitivestatus.
         Datedthis 13th day ofApril2021atFortLauderdale,Flodda.



                                           A T TH E D IM CTION O F TH E
                                           H ON OR ABLE W ILLIA M P.D IM ITRO ULEA S

                                           AN GELA E.N OBLE,
                                           CLERK OF COU RT


                                           BY :
                                                     Y TAL BARN ES-BU TLER
                                                       TY CLERK
